                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 18-cv-01060-RM-KLM

LAMBLAND, INC. d/b/a A-1 Organics, Inc., a Colorado corporation,

       Plaintiff,

v.

HEARTLAND BIOGAS, LLC, a Denver limited liability company,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       Before the Court are Defendant’s Motion to Exclude Damages Evidence (ECF No. 183)

and Plaintiff’s Motion in Limine (ECF No. 207). Both motions have been fully briefed (ECF

Nos. 188, 192, 202, 220, 222) and are ripe for review. As set forth below, both motions are

granted in part and denied in part.

I.     LEGAL STANDARDS

       A.      Relevancy

       “The threshold inquiry in any dispute over the admissibility of evidence is whether the

evidence is relevant.” Smith v. Ingersoll-Rand Co., 214 F.3d 1235, 1246 (10th Cir. 2000). In

assessing the relevance of proffered testimony, the Court considers whether the evidence has

“any tendency to make the existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without the evidence.” Fed. R. Civ. P.

401. This assessment depends on whether the proffered evidence has a sufficient logical
relationship to the issue at hand to aid the trier of fact. Bitler, 400 F.3d at 1234 (“Evidence

appropriate for one purpose, therefore, may not be relevant for a different purpose, and it is the

trial court’s task to make this fitness determination.”). Even relevant evidence may be excluded

“if its probative value is substantially outweighed by a danger of . . . unfair prejudice, confusion

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Fed. R. Civ. P. 403. “The proponent bears the burden of establishing admissibility.”

U.S. Aviation Underwriters, Inc. v. Pilatus Bus. Aircraft, Ltd., 582 F.3d 1131, 1149 (10th Cir.

2009).

         B.     Expert Testimony

         To be admissible, an expert’s testimony must rest on a reliable foundation and be relevant

to the task at hand. Bill Barrett Corp. v. YMC Royalty Co., LP, 918 F.3d 760, 770 (10th Cir.

2019). The Court has wide latitude in how it conducts its gatekeeping function of admitting or

excluding expert testimony. See Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1232 (10th Cir.

2005). In assessing the reliability of expert testimony, the Court first considers whether the

expert is qualified to render an opinion and then whether the expert’s opinion is reliable. Bill

Barrett Corp., 918 F.3d at 770. “A witness who is qualified as an expert by knowledge, skill,

experience, training, or education may testify in the form of an opinion or otherwise if: (a) the

expert’s scientific, technical, or other specialized knowledge will help the trier of fact to

understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient

facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the

expert has reliably applied the principles and methods to the facts of the case.” Fed. R.

Evid. 702. “[A] trial court’s focus should not be upon the precise conclusions reached by the


                                                  2
expert, but on the methodology employed in reaching those conclusions.” Bitler, 400 F.3d

at 1233.

II.    BACKGROUND

       In this breach of contract case, the Court has already resolved the issue of liability in

Plaintiff’s favor. (See ECF No. 181.) After Plaintiff entered into a Lease and a Substrate

Services Agreement with Defendant, Defendant breached the agreements by failing to obtain a

certificate of designation (“CD”) as required to operate its solid waste facility. The plan was for

Plaintiff to operate a substrate digester processing system at the facility and to supply Defendant

with substrate materials needed to generate biogas for a third party. The arrangement would

have provided Plaintiff income from suppliers for accepting their substrates as well as marketing

fees from Defendant from sales of the processed substrate materials. But months after operations

began, Defendant shut down the facility and operation of the digester ceased. Plaintiff incurred

diversion costs when it was not able to process substrates that were delivered. Pursuant to the

parties’ agreements, the diversion costs were reimbursed, at least in part, by Defendant. A jury

trial on the total amount of Plaintiff’s damages stemming from Defendant’s breach of the

agreements is set for November. Both parties filed motions seeking to limit the evidence that

can be presented.

III.   ANALYSIS

       A.      Defendant’s Motion

               1.      “Initial investment” and “operating loss” damages

       Defendant first objects to the admission of testimony pertaining to Plaintiff’s “initial

investment” and “operating loss,” arguing that these “rescission damages” are unavailable to


                                                 3
Plaintiff because it did not seek such damages in its Complaint. (ECF No. 183 at 9.) Plaintiff

asserts that these constitute “reliance damages,” not “rescission damages,” and that it is entitled

to plead expectation and reliance damages in the alternative, even though it cannot recover both.

       “In general, contract law espouses three distinct, yet equally important, theories of

damages to remedy a breach of contract: expectation damages, reliance damages, and restitution

damages.” Spring Creek Expl. & Prod. Co., LLC v. Hess Bakken Inv., II, LLC, 887 F.3d 1003,

1026 (10th Cir. 2018) (quotation omitted). Because the main purpose of a contract remedy is to

place the plaintiff in as good a position as it would have occupied had the defendant not breached

the contract, expectation damages are the norm in an action for breach of contract. Id.; see also

Acoustic Mktg. Rsch., Inc. v. Technics, LLC, 198 P.3d 96, 98 (Colo. 2008) (en banc) (“In a

breach of contract action, the measure of damages is the amount it takes to place the plaintiff in

the position it would have occupied had the breach not occurred.”).

       Here, Plaintiff provides no explanation or argument as to why this breach of contract

action falls outside of the norm such that the ordinary remedy of expectation damages should not

be imposed. See Spring Creek Expl. & Prod. Co., LLC, 887 F.3d at 1026 (“When reliance

damages are awarded in lieu of expectation damages, they are generally viewed as—from the

plaintiff’s perspective—a second-best option, selected only where expectations are difficult or

impossible to prove.”). Indeed, Plaintiff asserts elsewhere that it can prove its expectation

damages to a reasonable certainty (ECF No. 188 at 16), and nowhere does Defendant refute this

assertion.

       Moreover, in its Response to Defendant’s Motion, Plaintiff states that it is “not . . .

seeking to recover rescission remedies” (ECF No. 188 at 8) and that it has “repeatedly confirmed


                                                 4
its intent to affirm the Agreements” (id. at 4). It is not disputed Defendant has paid some portion

of Plaintiff’s diversion costs as contemplated by the parties’ agreements. Nor can it reasonably

be debated that Plaintiff would not have incurred “initial investment damages” (i.e., investments

Plaintiff needed to make to fulfill its performance obligations under the agreements) and

“operating loss damages” (i.e., business losses incurred in the months the DPS was operational)

even if Defendant had not breached the agreements. Under these circumstances, the Court finds

that such evidence has limited probative value while at the same time it poses a significant

danger of causing confusion of the issues and misleading the jury. Accordingly, the Court will

grant Defendant’s Motion with respect to precluding Plaintiff’s expert from offering testimony

about “initial investment” and “operating loss” damages.

               2.      “Lost income” and “lost marketing fees” damages

       Defendant next objects to Plaintiff presenting testimony about “lost income” and “lost

marketing fees,” which Defendant calls “consequential damages.” (ECF No. 183 at 12.)

Defendant argues that evidence pertaining to these damages is precluded by the parties’

agreements and that neither Plaintiff’s expert, Mr. Wester, nor its president and chief financial

officer, Travis Bahnsen, should be permitted to testify about these damages. The Court rejects

the first argument and accepts the second argument with respect to Plaintiff’s expert only.

                       a.     Effect of the agreements

       Defendant contends that the consequential damages Plaintiffs seek are barred by the

following provision of the Substrate Services Agreement:




                                                 5
        Consequential and Incidental Damages. In no event will the Parties hereto . . . be
        liable to the other Party . . . for any consequential, incidental, indirect, punitive or
        special damages (including loss of profits, data, business or good will) in
        connection with the performance of this Agreement, whether or not liability is
        based on breach of contract, tort, strict liability, breach of warranty, failure of
        essential purpose or otherwise, and even if such Party is advised of the likelihood
        of such damages; provided that the foregoing waiver shall not apply to
        indemnification obligations contained herein or liability arising from a Party’s
        willful misconduct.

(ECF No. 183.1 at 13, § 10.4.) This section and the other three sections in part 10 of the

agreement, which is entitled “Indemnification,” expressly apply to indemnification situations.

        Plaintiff contends that the broader remedies provisions of part 9, entitled “Defaults and

Remedies,” apply here. Section 9.2 provides, in pertinent part, as follows:

        Remedies Generally. Upon an Event of Default and while the Event of Default is
        continuing, the non-defaulting Party may do one or more of the following:

                 ...

                 (b)    Recover from the defaulting Party any Losses incurred as a result of
                 the Event of Default . . . ;

                 ...

                 (e)    Take any other action permitted in law or in equity.

(Id. at 11-12, ¶ 9.2.) In addition, § 9.4 provides as follows:

        No Exclusive Remedy. No remedy in this Agreement for an Event of Default is
        intended to be exclusive and each remedy will be cumulative and in addition to
        every other remedy given under this Agreement or available at law or in equity. . . .

(Id. at 12, ¶ 9.4.)

        Reading the Substrate Services Agreement as a whole, the Court finds Defendant’s

reliance on § 10.4 is misplaced in this context, where indemnification is not at issue. In

assessing the meaning of a contract, courts must examine the entire agreement rather than


                                                   6
clauses or phrases in isolation. See Level 3 Commmc’ns, LLC v. Liebert Corp., 535 F.3d 1146,

1154 (10th Cir. 2008) (“Under Colorado law, contracts should be interpreted consistently with

the well-established principles of contractual interpretation” (quotation omitted)). Had the

parties intended for that section to limit liability in a dispute not involving indemnification, they

would not have tucked it into the agreement under the “Indemnification” heading alongside the

other indemnification provisions. Further, such a reading would also render superfluous the

“Defaults and Remedies” part of the agreement. See id. (noting that “every relevant provision

must be considered and given effect”).

        Defendant also cites § 16.02 of the Lease, a provision found in the “Indemnity” part of

that agreement. Section 16.02 is inapt here for the additional reason that its limitation applies to

damages arising from conduct that occurs at the facility. (See ECF No. 170-6 at 35, § 16.02

(“The Lessor Parties shall not be liable for losses of rent, business opportunities, profits or any

other consequential damages that may result from the conduct of Lessor Parties’ activities on the

Property” (emphasis added)).) For present purposes, the Court finds that Defendant’s failure to

perform under the agreements, including its failure to obtain a valid CD, was not conduct that

occurred at the facility.

        Therefore, the Court discerns no basis in the parties’ agreements for excluding evidence

pertaining to these types of damages and denies Defendant’s Motion to the extent it seeks to

exclude such evidence.




                                                  7
                       b.      Mr. Wester’s testimony

         Perhaps recognizing that the agreements might not preclude Plaintiff from recovering

expectation damages, Defendant also argues that Plaintiff’s expert should not be permitted to

testify about “lost income” or “lost marketing fees.” The Court agrees.

         Mr. Wester’s twenty-page report focuses on four categories of damages: initial

investment, operating loss, past diversion, and present value of future diversion. (See ECF

No. 184 at 9.) But the report also contains a suggestion that other expectation damages might be

available to Plaintiff, even though Mr. Wester was not asked to assess such damages. (See id.

(stating that “[w]hile we have not been asked to calculate these damages, alternative measures of

[Plaintiff’s] damages in this matter include expected ‘benefit of the bargain damages”).)

According to the report, Mr. Wester reviewed financial projections prepared by the parties that

assessed Plaintiff’s lost income at $6.1 million and its lost marketing fees at $5.4 million. But

the inclusion of these amounts in the report does not show that Mr. Wester applied reliable

principles or methods to the relevant facts. “The heart of expert testimony is the foundation.”

LifeWise Master Funding v. Telebank, 374 F.3d 917, 928 (10th Cir. 2004). Unlike the

methodology employed in assessing the other categories of damages in the report, the Court

finds there are insufficient facts, data, and analysis related to these figures for them to be helpful

to the jury as expert testimony. Accordingly, the Court will grant Defendant’s Motion to the

extent it seeks to disallow Mr. Wester from testifying about “lost income” or “lost marketing

fees.”




                                                  8
                       c.     Mr. Bahnsen’s testimony

       Defendant’s contention that Mr. Bahnsen may not testify about these damages stands on a

different footing. As Plaintiff’s president and chief financial officer, he was personally involved

in making the financial projections reviewed by Mr. Wester as well as the underlying agreements

in this case. Although not offered as an expert witness, the Court sees no reason at this stage

why he cannot offer lay testimony about Plaintiff’s expectation damages, including lost income

and lost marketing fees. See Fed. R. Evid. 701; see also LifeWise Master Funding, 374 F.3d

at 929-30 (noting that courts have found business owners’ testimony admissible under Rule 701

where they “had sufficient personal knowledge of their respective businesses and of the factors

on which they relied to estimate lost profits” as well as where they “offered valuations based on

straightforward, common sense calculations”). Defendant has not shown that Mr. Bahnsen is

distinguishable in any meaningful way from an accountant using basic arithmetic, personal

experience, and no expert reports to calculate a coverage claim. See Ryan Dev. Co., L.C. v. Ind.

Lumbermens Mut. Ins. Co., 711 F.3d 1165, 1170 (10th Cir. 2013) (citing with approval cases

allowing accountants to offer lay testimony while applying Texas law).

       The Court rejects Defendant’s assertion that Plaintiff failed to meet its disclosure

obligations with respect to Mr. Bahnsen. First, because he is not offered as an expert, Plaintiff

was not required to comply with the disclosure obligations applicable to expert witnesses.

Second, the Final Pretrial Order states that Mr. Bahnsen will testify to Plaintiff’s “damages

caused by [Defendant’s] breach of the contracts, including expectation damages.” (ECF No. 165

at 22.) Defendant has not shown this is inadequate to satisfy the disclosure obligations




                                                 9
applicable to lay witnesses. See Fed. R. Civ. P. 26(a). Accordingly, the Court denies

Defendant’s Motion with respect to limiting Mr. Bahnsen’s testimony at trial.

       B.      Plaintiff’s Motion

       Plaintiff’s Motion in Limine seeks to exclude evidence and argument that (1) its damages

were caused by third parties such as the Weld County Board of County Commissioners

(“BOCC”) and the Colorado Department of Public Health and the Environment (“CDPHE”), and

(2) Defendant is entitled to a setoff based on Plaintiff’s rent obligations. The Court agrees that

the first type of evidence should be excluded, and Plaintiff no longer objects to the second type

being admitted.

               1.      Causation Evidence

       In its Order on partial summary judgment, the Court determined Defendant’s breach of

the agreements caused an unspecified amount of damages to Plaintiff. Plaintiff asks the Court to

preclude Defendant from presenting evidence that the BOCC and the CDPHE caused some

portion of its damages. If such evidence is not excluded, Defendant apparently intends to argue

that even if it breached the agreements by failing to obtain a CD (which it still disputes for

appellate purposes), that failure did not cause the facility to shut down. Rather, Defendant

argues that “a second factor, completely separate from [its] breach of not having a CD, that

caused the shutdown and hence [Plaintiff’s] damages.” (ECF No. 220 at 5.)

       Plaintiff is entitled to expectation damages from Defendant for its failure to perform

under the agreements. Although the Court ruled that Defendant breached the agreements by

failing to obtain a CD, it is now clear that its failure to perform under the agreements

encompasses additional conduct. For example, due to the shutdown (however caused),


                                                 10
Defendant was unable to accept Plaintiff’s substrate materials, and the anticipated benefits of the

agreements never materialized. Nothing is precluding Defendant from seeking recourse from a

third party should it wish to do so. But that is not what this case is about. The Court finds there

are at least three reasons to exclude Defendant’s causation evidence pertaining to the BOCC and

the CDPHE.

       First, although the BOCC and the CDPHE were at one time designated as non-parties at

fault, the Court previously granted the parties’ joint motion asking that Defendant’s Amended

Designation be withdrawn with prejudice. (See ECF No. 101.) Allowing Defendant’s causation

evidence related to these entities would essentially permit Defendant to circumvent the Court’s

previous Order and reinsert these entities into this litigation at this stage, where the only

remaining issue is the amount of Plaintiff’s damages caused by Defendant’s breach of the

agreements.

       Second, the purpose of the upcoming trial is to find a way to put Plaintiff in the position

it would have been had Defendant not breached the agreements. There is no basis to conclude

that any conduct of the BOCC and the CDPHE is directly relevant to that question. To the extent

the conduct of these entities is indirectly relevant, the Court finds that the probative value of such

evidence is substantially outweighed by the danger of confusing the issues, misleading the jury,

undue delay, and wasting time.

       Third, if Plaintiff suffered damages as a result of conduct by the BOCC or the CDPHE, it

is up to Plaintiff whether it wants to pursue a claim against either or both of them. The same

goes for Defendant. But regardless of whether such claims exist or will ever be pursued, the

Court finds they are not relevant to the expectation damages that are at issue in this breach of


                                                  11
contract case.

       Therefore, the Court grants Plaintiffs’ Motion with respect to disallowing causation

evidence related to the BOCC and the CDPHE.

                 2.   Setoff for Rental Payments

       In its Motion, Plaintiff sought to preclude Defendant from presenting evidence that it is

entitled to a setoff based on the amount of rent Plaintiff would have paid under the agreements,

relying on the Court’s determination that Plaintiff no longer had a duty to pay rent once

Defendant breached the agreements. But in its Reply, Plaintiff concedes “that its expectation

damages are properly reduced by the rent it never had to pay.” (ECF No. 222 at 4.) Therefore,

the Court discerns no basis for excluding evidence pertaining to Plaintiff’s rent obligation and

denies Plaintiff’s Motion to the extent it seeks to preclude Defendant from presenting such

evidence.

IV.    CONCLUSION

       Therefore, Defendant’s Motion (ECF No. 183) and Plaintiff’s Motion (ECF No. 207) are

each GRANTED IN PART and DENIED IN PART, as stated in this Order.

       DATED this 15th day of July, 2021.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                12
